Reese, C. J.,
concurring.
I concur in the affirmance of the judgment of the district court. I do not believe that any corporation or person has any higher right to the property of another than has the owner himself, even though that corporation or person be in the enjoyment of a “franchise,” or it be what is known as a “public service” corporation or person. The fact that the city has conferred upon defendant the right to use the streets for its poles and wires — and that is all there is of the so-called franchise — does not give it the right to injure or destroy the property of others without compensation any more than it gives a private individual the right to destroy or injure the property of his neighbor which happens to be in his way or renders the enjoyment of Ms own any the less. The trees were rightfully groAVing on and in connection with plaintiff’s property at the timé the alleged franchise was granted. According to the usual course of nature, those trees would grow up. As well might defendant have chopped them do_wn in anticipation of their natural upward growth as to Avait until they had become more valuable, and then, Avitkout consent or payment and by the force and authority of might, practically ruin them. The rights of persons ought to be held just as sacred as the rights of property, and of the single individual as sacred as those of the multitude.